DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 02/16/21.
	The reply filed 02/16/21 affects the application 16/609,714 as follows:
1.     Claims 1, 2, 9, 10 have been amended.  New claim 21 has been added. Applicant’s amendments have overcome the rejection made under 35 U.S.C. 112(b) in the office action mailed 11/17/20. New grounds rejections necessitated by Applicant’s amendments are set forth herein below. 
2.     The responsive is contained herein below.
Claims 1-21 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tseng et al. (Bioorganic & Medicinal Chemistry Letters 24 (2014) 2412–2414) in view of Quesniaux et al. (FR 2 908 658 A1; Machine-English translation) and Ainge et al. (Bioorganic & Medicinal Chemistry, vol. 14, no. 16,15 August 2006, pages 5632-5642; of record). 
Claim 1 is drawn to a method of treatment of an inflammatory disease or inflammatory-related disease in a mammal comprising administering an effective amount of an anti-
Tseng et al. disclose that potential antibiotics, moenomycin A (a compound of given formula (I), is classified as a phosphoglycolipid antibiotics that targets transglycosylase and is previously thought to be limited in Gram-positive bacteria (see abstract).  Furthermore, Tseng et al. disclose the activity of moenomycin A against multidrug-resistant H. pylori and the isolates from patients with different gastrointestinal diseases (see abstract).  Also, Tseng et al. disclose that Helicobacter pylori is a microaerophilic Gram-negative bacterium colonized in the human stomach over half of the world’s population, and that H. pylori was first identified in the stomach of patients with gastritis and peptic ulcer and infection of H. pylori was later found to be the key risk factor of gastric cancer (see page 2412, left col, 1st paragraph).  Furthermore, Tseng et al. disclose that the antibiotic moenomycin complex, also called flavomycin or bambermycin, is a mixture of moenomycins A (Moe A), A12, C1, C3 and C4, which are isolated from several strains of Streptomyces (see page 2412, left col, 2nd paragraph). In addition, Tseng et al. disclose that to improve the treatment and cure rate of H. pylori infection, development of new treatment strategies or more effective antibiotics is urgently needed (see page 2412, left col, 1st paragraph).
Also, Tseng et al. disclose that it has been shown that Moe A (Fig. 1), the most abundant
and potent agent in its family, can be used to treat gastric ulcers and combat H. pylori infection, however, the effect of Moe A on H. pylori remains unknown (see page 2413, right col, 2nd D = 25 nM) toward the H. pylori TGase (transglycosylase) and its MIC value is 1.3 µM (see page 2413, right col, 2nd paragraph). In addition, Tseng et al. disclose that their results suggest that apart from Gram-positive bacteria, Moe A may be a good antibiotics for treating Gram-negative bacteria, especially the clinical isolates of H. pylori, including drug-resistant strains (see page 2413, right col, 2nd paragraph).
The difference between Applicant’s claimed method and the method taught by Tseng et al. is that Tseng et al. do not explicitly disclose treating an inflammatory disease with their compound of the given general formula (I), per se, and wherein the inflammatory disease or inflammatory-related disease is not driven by a microbial infection. 
White et al. disclose that the bacterial pathogen Helicobacter pylori commonly colonizes the human gastric mucosa during early childhood and persists throughout life (see abstract).  Furthermore, White et al. disclose that the organism has evolved multiple mechanisms for evading clearance by the immune system and, despite inducing inflammation in the stomach, the majority of infections are asymptomatic (see abstract).  In addition, White disclose that H. pylori is the leading cause of peptic ulcer disease and gastric cancer (see abstract).  Also, White et al. disclose that disease outcomes are related to the pattern and severity of chronic inflammation in the gastric mucosa, which in turn is influenced by both bacterial and host factors (see abstract). 
Furthermore, White et al. disclose that there is accumulating data concerning the virulence factors associated with increased risk of disease, and the majority of these have pro-inflammatory activities (see abstract). Also, White et al. disclose that several H. pylori virulence factors have multiple effects on different cell types, including the induction of pro- and anti-inflammatory, immune stimulatory, and immune modulatory responses (see abstract). In 
Also, White et al. disclose that the most common and serious complications of H. pylori infection include peptic ulcer disease, distal gastric adenocarcinoma, and primary gastric mucosa associated lymphoid tissue (MALT) lymphoma, and that other conditions associated with H. pylori infection include dyspepsia atrophic gastritis, iron deficiency anemia, and idiopathic
thrombocytopenia purpura (see page 138, left col., last paragraph to right col., 1st paragraph).
Furthermore, White et al. disclose that in contrast, epidemiological evidence also suggests a protective association between H. pylori infection and disorders such as gastroesophageal reflux disease (GERD), esophageal adenocarcinoma, inflammatory bowel disease, multiple sclerosis, and asthma (see page 138, right col., 1st paragraph).
In addition, White disclose that H. pylori is the causative agent in over 75% of duodenal
ulcer cases, and that antral-predominant inflammation leads to increased gastric acid output (Figure 1) (see page 138, right col., 3rd paragraph).  Also, White et al. disclose that gastric metaplasia of the duodenal epithelium then permits H. pylori to colonize and cause inflammation, which may lead to duodenal ulceration (see page 138, right col., 3rd paragraph).   
Also, White et al. disclose that as a consequence of H. pylori interactions with the epithelium, pro-inflammatory chemokines and cytokines, including IL-8, IL-1β, tumor necrosis factor alpha (TNFα), IL-6, IL-12, CCL2-5, CCL20, and CXCL1-3, are upregulated in the infected gastric mucosa (see page 141, left col., 4th paragraph).  Furthermore, White et al. disclose that H. pylori infection strongly stimulates gastric mucosal inflammation and both the innate and acquired immune response (see left col., last paragraph).

Ainge et al. describe acylated phosphatidylinositol mannosides (PIMs) for use in suppressing cellular inflammation in a mouse model of allergic asthma (see abstract). Furthermore, Ainge et al. disclose that their results experimental show the presence of at least one mannopyranosyl residue is required for the observed activity (see page 5636, left col., last paragraph). It should be noted that Tseng et al.’s antibiotic, moenomycin A (a compound of given formula (I), which is classified as a phosphoglycolipid antibiotic has a mannopyranosyl residue.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Tseng et al., White et al., Quesniaux et al. and Ainge et al. to treat an inflammatory disease or inflammatory-related disease such as an inflammatory disease or inflammatory-related disease caused by Helicobacter pylori (H. pylori) in a mammal and/or wherein the inflammatory disease or inflammatory-related disease is not driven by a microbial infection such as rheumatoid arthritis or Crohn's disease, comprising administering Tseng et al.’s compound of the given general formula (I) such as moenomycin A (Moe A) to said mammal, especially since Tseng et al. disclose that moenomycin A (Moe A) inhibits or is active against H. 
One having ordinary skill in the art would have been motivated in view of Tseng et al., White et al., Quesniaux et al. and Ainge et al. to treat an inflammatory disease or inflammatory-related disease such as an inflammatory disease or inflammatory-related disease caused by Helicobacter pylori (H. pylori) in a mammal and/or wherein the inflammatory disease or inflammatory-related disease is not driven by a microbial infection such as rheumatoid arthritis or Crohn's disease, comprising administering Tseng et al.’s compound of the given general formula (I) such as moenomycin A (Moe A) to said mammal, especially since Tseng et al. disclose that moenomycin A (Moe A) inhibits or is active against H. pylori or multidrug-resistant H. pylori and the isolates from patients with different gastrointestinal diseases, and also 
It should be noted that based on Tseng et al., White et al., Quesniaux et al. and Ainge et al., it is obvious to expect that moenomycin A (Moe A) (the compound of Formula (I)) would act upon inflammatory mechanisms in mammals since based on Tseng et al., White et al., Quesniaux et al. and Ainge et al.. as set forth above one of ordinary skill in the art would expect that moenomycin A (Moe A) would inhibit inflammation involving acting upon inflammatory mechanism(s) in said mammals. Also, it should be noted that Tseng et al. disclose that moenomycin A (Moe A) is the same compound as Applicant’s compound and it should inherently have the same property or effect of acting upon inflammatory mechanisms in mammals.  
st and 2nd paragraphs).
Furthermore, it should be noted that it is obvious to expect that the treatment of the inflammatory disease or inflammatory-related disease by administering moenomycin A (Moe A) (the compound of formula (I)) would act upon the expression of at least one cytokine by suppressing or inhibiting the expression of the at least one cytokine such as IL-6, IL-8, IL-10, IL-11, IL-12, IL-17, IL-18, IL-lα and IF-lβ, especially since White et al. disclose that secretion or expression of cytokines including IL-6, IL-8, IL-10, IL-11, IL-12, IL-17, IL-18, IL-lα and IF-lβ can be increased or upregulated due to inflammation such as inflammation caused by H. pylori, and also because based on Tseng et al., White et al., Quesniaux et al. and Ainge et al. one of ordinary skill in the art would expect that a treatment of said inflammatory disease or inflammatory-related disease would involve the decrease, suppression or inhibition of said cytokines caused by inflammation as a result of H. pylori. and/or due to said inflammatory diseases.
The preparation and use of different unit dosage forms such as tablets, capsules, pills, suppositories, powder packets, wafers, injectable solutions or suspensions that are suitable for administration such as orally, rectally, percutaneously, or by parenteral injection, such as for the 
In addition, it should be noted that based on Tseng et al., White et al., Quesniaux et al. and Ainge et al., it is obvious to treat gastrointestinal inflammatory disorders such as acute gastritis, chronic gastritis and gastric ulcers, especially since Tseug et al. disclose that Moe A, the most abundant and potent agent in its family, can be used to treat gastric ulcers (which are due to inflammation) and combat H. pylori infection, and also because White et al. disclose that H. pylori or H. pylori infection such as chronic H. pylori infection causes or leads to inflammation such as local inflammation of the gastric mucosa (gastritis; i.e.; inflammatory disease) which is characterized as an inflammation of the stomach lining, and also because one of ordinary skill in the art would expect that moenomycin A (Moe A) which inhibits H. pylori or is active against H. pylori which causes inflammatory disease such as gastritis would thus treat said inflammatory disease in a patient by inhibiting said H. pylori which causes said inflammatory disease. 

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tseng et al., White et al., Quesniaux et al. and Ainge et al. as applied in claim 1 above, and further in view of Kahne et al. (WO 2009/046314 A2).
The difference between Applicant’s claimed method and the method taught by Tseng et al. and White et al. is that Tseng et al. and White et al. do not explicitly disclose treating an inflammatory disease with a compound of the given general formula (IIa) or (IIIa), per se. 
Kahne et al. disclose moenomycin analogs are useful in treating or preventing infections caused by Gram-positive organisms and which may also have a broader spectrum that includes st compound from the top of page 60).  It should be noted that this compound is the same as Applicant’s compound of formula (IIIa) when the linker is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 and R9 is a undecyl group (a C11 alkyl or aliphatic) (see 1st compound from the top of page 60; see also page 72, [0167] for the linker, and pages 77-78, [0191] for R9 and the undecyl group (2nd group on page 78)). 

One having ordinary skill in the art would have been motivated in view of Tseng et al., White et al., Quesniaux et al., Ainge et al. and Kahne et al. to treat an inflammatory disease or inflammatory-related disease such as an inflammatory disease or inflammatory-related disease 
Response to Arguments
Applicant's arguments with respect to claims 1-21 have been considered but are not found convincing.
The Applicant argues that many pathological conditions involve inflammatory processes which are not driven by microbial or viral invasion and the other wav around not all microbial or viral infections will result in inflammation.
rd paragraph).  Also, White et al. disclose that as a consequence of H. pylori interactions with the epithelium, pro-inflammatory chemokines and cytokines, including IL-8, IL-1β, tumor necrosis factor alpha (TNFα), IL-6, IL-12, CCL2-5, CCL20, and CXCL1-3, are upregulated in the infected gastric mucosa (see page 141, left col., 4th paragraph).  Furthermore, White et al. disclose that H. pylori infection strongly stimulates gastric mucosal inflammation and both the innate and acquired immune response (see left col., last paragraph).
That is, White et al. disclose that H. pylori infection causes inflammation and Tseng et al. disclose that moenomycin A (Moe A) treats gastric ulcers and also disclose or suggest that these gastric ulcers are due to inflammation. Consequently, it is obvious to expect that the treatment of the gastric ulcers with moenomycin A (Moe A) would involve or be due to the treatment of the inflammation that causes the gastric ulcers and which is characterized by upregulated or overexpressed cytokines, including IL-12 and tumor necrosis factor alpha (TNFα). And thus, expect that the treatment would also involve the decrease, inhibition or suppression of the upregulation or overexpression of the cytokines (e.g.; IL-12) and TNF. This is further supported and expected due the fact that Quesniaux et al. and Ainge et al. disclose that inflammation or inflammatory diseases can be associated with overexpression of TNF and/or IL-12 and that their compound treats inflammation or inflammatory diseases, associated with overexpression of TNF and/or IL-12 such as rheumatoid arthritis or Crohn's disease.  And similarly, one of ordinary skill in the art would reasonably expect that the treatment of the inflammation or inflammatory diseases would also involve the decrease, inhibition or suppression of the upregulation or overexpression of the cytokines (e.g.; IL-12) and TNF. Also of importance, it should be noted 
disclose is required for the treatment of said inflammation. 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Tseng et al., White et al., Quesniaux et al. and Ainge et al. to treat an inflammatory disease or inflammatory-related disease such as an inflammatory disease or inflammatory-related disease caused by Helicobacter pylori (H. pylori) in a mammal and/or wherein the inflammatory disease or inflammatory-related disease is not driven by a microbial infection such as rheumatoid arthritis or Crohn's disease, comprising administering Tseng et al.’s compound of the given general formula (I) such as moenomycin A (Moe A) to said mammal, especially since Tseng et al. disclose that moenomycin A (Moe A) inhibits or is active against H. pylori or multidrug-resistant H. pylori and the isolates from patients with different gastrointestinal diseases, and also treats gastric ulcers (which are due to inflammation by H. pylori), and White et al. disclose or suggest that cytokines including IL-12 and tumor necrosis factor alpha (TNFα) are upregulated or overexpressed in the infected gastric mucosa due to H. pylori interactions with the epithelium, and also since Quesniaux et al. and Ainge et al. disclose that their compound treats inflammatory diseases, associated with overexpression of TNF and/or IL-12 such as rheumatoid arthritis or Crohn's disease, and also because one of ordinary skill in the art would expect that moenomycin A (Moe A) which inhibits H. pylori or is active against H. pylori and treats gastric ulcers that are due to inflammation by H. pylori would also treat inflammatory diseases such as rheumatoid arthritis and Crohn's disease which are associated with or due to the upregulated or overexpressed cytokines including IL-12 and tumor necrosis factor alpha (TNFα) and also would treat said inflammatory disease since Tseng et al.’s 
The Applicant argues that Tseng is solely focused on the antibacterial uses of Moe A, but nowhere does Tseng recognize the effect of Moe A on inflammation, independent of bacterial infection.
However, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Tseng et al., White et al., Quesniaux et al. and Ainge et al. to treat an inflammatory disease or inflammatory-related disease such as an inflammatory disease or inflammatory-related disease caused by Helicobacter pylori (H. pylori) in a mammal and/or wherein the inflammatory disease or inflammatory-related disease is not driven by a microbial infection such as rheumatoid arthritis or Crohn's disease, comprising administering Tseng et al.’s compound of the given general formula (I) such as moenomycin A (Moe A) to said mammal, especially since Tseng et al. disclose that moenomycin A (Moe A) inhibits or is active against H. pylori or multidrug-resistant H. pylori and the isolates from patients with different gastrointestinal diseases, and also treats gastric ulcers (which are due to inflammation by H. pylori), and White et al. disclose or suggest that cytokines including IL-12 and tumor necrosis factor alpha (TNFα) are upregulated or overexpressed in the infected gastric mucosa due to H. pylori interactions with the epithelium, and also since Quesniaux et al. and Ainge et al. disclose that their compound treats inflammatory diseases, associated with overexpression of TNF and/or IL-12 such as rheumatoid arthritis or Crohn's disease, and also because one of ordinary skill in the art would expect that moenomycin A (Moe A) which inhibits H. pylori or is active against H. pylori and treats gastric ulcers that are due to inflammation by H. pylori would also treat inflammatory diseases such as rheumatoid arthritis and Crohn's disease which are associated 
The Applicant argues that White does not cure the deficiencies of Tseng. White describes the inflammatory response to H. pylori infection (see, e.g., White, Title, emphasis added), where the inflammation is induced by infection. See, e.g.. White, Abstract, emphasis added.
However, White et al. disclose that gastric metaplasia of the duodenal epithelium then permits H. pylori to colonize and cause inflammation, which may lead to duodenal ulceration (see page 138, right col., 3rd paragraph).  Also, White et al. disclose that as a consequence of H. pylori interactions with the epithelium, pro-inflammatory chemokines and cytokines, including IL-8, IL-1β, tumor necrosis factor alpha (TNFα), IL-6, IL-12, CCL2-5, CCL20, and CXCL1-3, are upregulated in the infected gastric mucosa (see page 141, left col., 4th paragraph).  Furthermore, White et al. disclose that H. pylori infection strongly stimulates gastric mucosal inflammation and both the innate and acquired immune response (see left col., last paragraph).
That is, White et al. disclose that H. pylori infection causes inflammation and Tseng et al. disclose that moenomycin A (Moe A) treats gastric ulcers and also disclose or suggest that these gastric ulcers are due to inflammation. Consequently, it is obvious to expect that the treatment of the gastric ulcers with moenomycin A (Moe A) would involve or be due to the treatment of the inflammation that causes the gastric ulcers and which is characterized by upregulated or overexpressed cytokines, including IL-12 and tumor necrosis factor alpha (TNFα). And thus, expect that the treatment would also involve the decrease, inhibition or suppression of the upregulation or overexpression of the cytokines (e.g.; IL-12) and TNF. This is further supported 
disclose is required for the treatment of said inflammation. 
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Tseng et al., White et al., Quesniaux et al. and Ainge et al. to treat an inflammatory disease or inflammatory-related disease such as an inflammatory disease or inflammatory-related disease caused by Helicobacter pylori (H. pylori) in a mammal and/or wherein the inflammatory disease or inflammatory-related disease is not driven by a microbial infection such as rheumatoid arthritis or Crohn's disease, comprising administering Tseng et al.’s compound of the given general formula (I) such as moenomycin A (Moe A) to said mammal, especially since Tseng et al. disclose that moenomycin A (Moe A) inhibits or is active against H. pylori or multidrug-resistant H. pylori and the isolates from patients with different gastrointestinal diseases, and also treats gastric ulcers (which are due to inflammation by H. pylori), and White et al. disclose or suggest that cytokines including IL-12 and tumor necrosis factor alpha (TNFα) are upregulated or overexpressed in the infected gastric mucosa due to H. pylori interactions with the epithelium, and also since Quesniaux et al. and Ainge et al. disclose 
The Applicant argues that Kahne describes moenomycin analogs that are "particularly useful in treating or preventing infections caused by Gram-positive organisms." See, e.g., Kahne, Abstract.
However, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Tseng et al., White et al., Quesniaux et al., Ainge et al. and Kahne et al. to treat an inflammatory disease or inflammatory-related disease such as an inflammatory disease or inflammatory-related disease caused by Helicobacter pylori (H. pylori) in a mammal and/or wherein the inflammatory disease or inflammatory-related disease is not driven by a microbial infection such as rheumatoid arthritis or Crohn's disease, comprising administering Kahne et al.’s compound of the given general formula (IIa) or of given formula (IIIa) which are analogs of Tseng et al.’s compound of the given general formula (I) such as moenomycin A (Moe A) to said mammal, based on factors like the severity and type of said inflammatory disease or related inflammatory disease, especially since Tseng et al. disclose that moenomycin A (Moe A) inhibits or is active against H. pylori or multidrug-resistant H. pylori 

Applicant's arguments with respect to claims 1-21 are moot with respect to the  new ground(s) of rejection.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623